Citation Nr: 1031853	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970, to include service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO, inter alia, denied 
service connection for PTSD.  In June 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 2006.

In an October 2006 statement, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  A November 2006 
letter informed him that his hearing was scheduled for 
January 2007.  However, in correspondence received in 
January 2007, the Veteran cancelled his hearing request.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although the record includes a number of assessments and 
diagnoses of PTSD, the weight of the competent, probative 
evidence establishes that the Veteran does not meet the 
diagnostic criteria for any psychiatric disability, to include 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  In another March 2006 pre-rating letter, the RO 
provided the Veteran with general  information pertaining to VA's  
assignment of disability ratings and effective dates (in the 
event service connection is granted), as well as the type of 
evidence that impacts those determinations.  The May 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of these letters.  Hence, the March 2006 letters-which 
meet the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meet the VCAA's timing of 
notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the reports of April 2006, January 2007, and 
February 2007 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim for PTSD 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2009).

Considering the claim for service connection in light of the 
above, the Board finds that, because the preponderance of the 
evidence establishes that the Veteran does not meet the 
diagnostic criteria for any psychiatric disability, to include 
PTSD, the claim must be denied.

In this case, the service treatment records are negative for any 
diagnoses of PTSD.  Although the Veteran noted on his 
November 1970 Report of Medical History that he experienced 
nervous trouble, the separation examiner indicated in 
November 1970 that the Veteran was psychiatrically normal.

Post service, the first objective evidence of PTSD appears in a 
February 2005 VA nursing assessment which reflects that the 
Veteran suffered with PTSD.  Further VA outpatient records from 
May, July, August, and December 2005, and February 2006 reflect 
ongoing treatment for PTSD.

In April 2006, the Veteran underwent a VA general medical 
examination.  The examiner noted that the Veteran's medical 
history reflected a diagnosis of PTSD.  The Veteran stated that 
he saw many wounded and killed soldiers while he served in 
Vietnam.  He also reported witnessing many suicides when fellow 
soldiers received "Dear John" letters.

The examiner administered a minimental status examination which 
resulted in a score of 15 out of 30.  The examiner observed that 
when another doctor had administered a minimental status 
examination 10 days previously, the score was 25 out of 30.  The 
examiner commented that it was difficult to know why the Veteran 
would have such a difference in his minimental status scores 
after just 10 days, and was unable to provide a mental diagnosis 
other than "mental status abnormalities."

In April 2006, J.Y.P., M.D. wrote that the Veteran had a history 
of PTSD which had been followed by VA mental health.

In May 2006, the Veteran was hospitalized for crisis 
stabilization, evaluation, and treatment of mood symptoms.  
During the mental status examination, the Veteran presented as a 
calm, cooperative individual who was evasive at times and not 
reliable.  The report reflects that the Veteran was tearful and 
depressed with no suicidal or homicidal ideation.  His speech was 
coherent and logical.  The Veteran admitted to auditory 
hallucinations but admitted that they might just be his thoughts.  
The examiner noted that the Veteran's description of visual 
hallucinations was very inconsistent.  It was further noted that 
although the Veteran was alert and oriented during the interview, 
he was very inconsistent with the minimental examination, often 
refusing to answer any of the questions.  Short and long term 
memory appeared intact.  The discharge diagnoses were depression 
unspecified, benzodiazepine dependence, and PTSD.

Further VA outpatient records from June and October 2006, and 
January 2007, reflect ongoing treatment for PTSD.

In January 2007, the Veteran underwent VA examination for PTSD.  
The Veteran reported experiencing bad thoughts about Vietnam.  He 
had difficulty maintaining sleep and had daily nightmares.  He 
reported daily flashbacks and intrusive thoughts.  He stated that 
while in Vietnam, he saw a friend get shot in the head.  He 
reported experiencing significant combat with large numbers of 
casualties.  He said that he avoided people and had difficulty 
with anger control and anxiety.  He reported hypervigilance, 
significant startle, and emotional blunting.  He denied any 
psychiatric history prior to his military service and said he had 
been receiving outpatient treatment for approximately two years.

The examiner observed that the Veteran was alert and oriented to 
person, information, and place.  He felt that the Veteran 
provided an accurate history, although he was sketchy on details.  
The Veteran's affect was blunted; response latencies were long; 
insight was not demonstrated.  It was noted that the Veteran did 
not appear motivated to perform the mental status task test, as 
he would typically say "I can't do that" even before starting 
the task.  He would often say "I don't know."  The examiner 
noted that the Veteran reported symptoms of PTSD, but the Veteran 
only gave approximate answers to questions.  The examiner felt 
that the Veteran did not appear to give his best effort on mental 
status items, and he reported his symptoms with adjectives, 
indicating extreme forms of symptoms.  The examiner referred the 
Veteran for psychological testing, as he wanted to ascertain the 
validity of the Veteran's symptoms.

The psychological testing was performed in February 2007.  In the 
report, the examiner reviewed that in January 2007, there were 
indicators that the examiner may not have been getting a reliable 
understanding of the Veteran's clinical presentation.  The 
examiner drew attention to the time in April 2006 when the 
Veteran's score on minimental status examination dropped 10 
points in 10 days.

The examiner stated that the test of memory malingering indicated 
poor motivation and effort.  It was noted that the level scored 
on the test was consistent with someone who is actively trying to 
present himself as having memory impairment.

On the Miller Forensic Assessment of Symptoms Test, which is a 
screen for symptom exaggeration, the Veteran scored 22.  The 
examiner noted that a score of 22 was significantly above the 
cutoff score of 4 and suggested that the Veteran may be 
malingering or exaggerating psychiatric symptoms.  In addition, 
the report reflects that the Veteran reported extreme symptoms, 
rare combinations of symptoms, and unusual hallucinations that 
are typically not seen in genuine psychiatric populations.

The examiner observed that the Veteran was suggestible.  On the 
three reported verse observed behavior scores, the Veteran 
endorsed symptoms even though he was not demonstrating evidence 
of them, but shortly after acknowledging them, he began to 
demonstrate them for a short period of time.  It was also noted 
that the Veteran endorsed a suggestibility item when it was 
suggested to him that this was a sign of mental illness.

The examiner acknowledged that the Veteran had a history of being 
treated for PTSD as well as depression, and it was noted that 
during the examination, the Veteran reported symptoms of PTSD.  
However, it was also indicated that the Veteran was not 
presenting an accurate picture of his current difficulties.  The 
examiner opined that the Veteran's testing was consistent with 
someone who is attempting to exaggerate or feign psychiatric 
symptoms.  As a result, the examiner was unable to provide a 
diagnosis on the Veteran without resorting to mere speculation.  
It was concluded that no Axis I diagnosis was possible.

In this case, as indicated above, although the Veteran reported 
nervous trouble on his November 1970 Report of Medical History, 
no diagnosis of PTSD was rendered during service.  In fact, 
psychiatric evaluation at separation was normal, and the record 
shows that the Veteran first sought mental health treatment  more 
than 35 years after his separation from service.  

Moreover, although the VA outpatient records from 2005 through 
2007 show ongoing treatment for PTSD, it does not appear that any 
diagnosis of PTSD reflected in these records was rendered in 
accordance with the DSM-IV criteria, as required by 38 C.F.R. 
§ 4.125.  Additionally, it does not appear that any such 
diagnosis was based on any psychological testing.  The primary 
report of psychological testing in the outpatient records 
concerns two administrations of the minimental examination 10 
days apart in April 2006, and the examiner commented that it was 
difficult to know why the Veteran would have such a difference in 
his minimental status scores after just 10 days.  Considering the 
minimental scores, he was unable to provide a mental diagnosis 
other than "mental status abnormalities."  The Veteran was also 
given a minimental examination during his May 2006 
hospitalization; however, it was noted that the Veteran was very 
inconsistent with the examination and often refused to answer any 
of the questions.  For these reasons, the Board finds that the VA 
outpatient records do not provide persuasive evidence that the 
Veteran meets the diagnostic criteria for PTSD.  See, e.g., Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the credibility and weight to be 
attached to evidence is within the province of the Board).

By contrast, the Board assigns significant probative weight to 
the February 2007 VA examination report.  The examiner considered 
the Veteran's service and post-service treatment.  Psychological 
tests were administered.  The examiner explained why, on the 
basis of the psychological testing, no diagnosis was possible for 
the Veteran.  As the February 2007 VA examiner administered 
multiple psychological tests, discussed the Veteran's in-service 
and post-service treatment, and provided adequate reasoning to 
support his opinion, the Board finds that the February 2007 VA 
examination report provides persuasive evidence that the Veteran 
does not have any psychiatric disability, to include PTSD. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (when reviewing such 
medical opinions, the Board may appropriately favor the opinion 
of one competent medical authority over another); see also 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (in assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits).

The Veteran has reported continuing psychiatric symptoms since 
service; however, these assertions are not persuasive.  As  
indicated above, psychological testing has revealed that the 
Veteran may be malingering or exaggerating psychiatric symptoms.  
Whether the malingering is purposeful or not, it casts doubt upon 
the veracity of the statements provided by the Veteran.  
Furthermore, to whatever extent the Veteran and/or his 
representative attempt to assert that the Veteran, in fact, 
suffers from service-related PTSD, the Board finds that any such 
assertions provide no basis for allowance of the claim.  As 
indicated above, this claim turns on the fundamental question of 
whether the Veteran is meets the diagnostic criteria for a 
psychiatric disability, specifically, PTSD-a matter within the 
province of trained medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his 
representative is  shown to be other than laypersons without 
appropriate medical training and expertise, neither is competent 
to render a probative (persuasive) opinion on such a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

As the preponderance of the competent, probative evidence 
establishes that the first, essential criterion for service 
connection for PTSD-a medical diagnosis in accordance with the 
diagnostic criteria for the disorder-is not met, service 
connection for PTSD cannot be established; hence, the Board need 
not address the remaining criteria of  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, under these circumstances, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


